                             WOLLMUTH MAHER & DEUTSCH LLP
                                    500 FIFTH AVENUE
                                NEW YORK, NEW YORK 10110
                                             _________________
                                           TELEPHONE (212) 382-3300
                                           FACSIMILE (212) 382-0050

                                                                                           January 6, 2020

      VIA ECF

      The Honorable Sarah L. Cave
      United States Magistrate Judge
      Daniel Patrick Moynihan Courthouse
      500 Pearl Street, Room 702
      New York, NY 10007

              Re: Kirschner v. J.P. Morgan Chase Bank, N.A., Case No. 17-Civ.-06334 (PGG) (SLC)

      Dear Magistrate Judge Cave:

             We represent Plaintiff in the above matter, which is scheduled for a telephone conference
      before Your Honor on Thursday, January 9, 2020 at 11 a.m. See ECF 90. I make this Letter-
      Motion for a 1-day adjournment to any time after 10:30 a.m. on Friday, January 10, 2020.
      Alternatively, counsel for all parties are available on Monday, January 13, 2020 from either 9:00-
      10 a.m. or 11:30 a.m.-2:00 p.m.

               Pursuant to Your Honor’s Individual Practice I.E, I represent that the purpose of the request
      is that I am scheduled to appear in U.S. Bankruptcy Court in Trenton, New Jersey at 11:30 a.m.
      on January 9th to argue motions in an unrelated matter. I further represent that no party has made
      a prior request for an adjournment of the upcoming telephonic conference, the adjournment will
      not affect any other scheduled dates in this matter, and that there is no objection from counsel to
      any party to the requested adjournment. I regret not giving the Court the full 72-hour notice of
      this request, but I just learned this morning of a change in the time of the New Jersey hearing that
      brought it into direct conflict with the presently-scheduled telephone conference before Your
      Honor.
The telephone conference currently scheduled
                                                                    Respectfully submitted,
for January 9, 2020 is ADJOURNED to Friday,
January 10, 2020 at 3:30 pm. The parties are
                                                                     /s/ Lyndon M. Tretter
directed to jointly call Chambers at that time.
                                                                    Lyndon M. Tretter
The Clerk of Court is respectfully directed to
close the
      Cc: Letter-Motion
              All counselatofECF No. via
                              record 93. ECF

SO ORDERED                           1/7/2020
